EXHIBIT 10.1

REINSTATEMENT OF AND FIRST AMENDMENT TO ASSET PURCHASE
AGREEMENT


THIS REINSTATEMENT OF AND FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this
“Amendment”) is made and entered into effective as of the 24th day of June,
2015, by GAHC3 CHORUS SENIOR HOUSING PORTFOLIO, LLC, a Delaware limited
liability company (“Buyer”), and CABA SH INVESTORS, LLC, a Virginia limited
liability company, and CABA OPERATIONS, LLC, a Virginia limited liability
company (individually and collectively, “Seller” or “Sellers”).


W I T N E S S E T H:


Buyer and Sellers entered into that certain Asset Purchase Agreement effective
as of May 6, 2015 (the “Purchase Agreement”). Buyer exercised its right under
the Purchase Agreement to terminate same, and the parties now desire to
reinstate and amend the Purchase Agreement. Capitalized terms not defined herein
shall have the meaning given to them in the Purchase Agreement. Buyer and
Sellers desire to amend the Purchase Agreement as herein set forth.


NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the covenants and agreements herein contained, the adequacy and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
mutually agree as follows:


1.Reinstatement of Purchase Agreement. Seller and Purchaser hereby agree that
the Purchase Agreement is hereby reinstated and shall continue in full force and
effect as if Purchaser had not terminated the Purchase Agreement.


2.Loan Assumption. Section 1.4(c) of the Purchase Agreement is hereby deleted
and replaced in its entirety with the following:


(c)    Loan Assumption Approval; Purchaser Termination Right. If Lender has not
approved the Loan Assumption Request within one hundred eighty (180) days after
the Date of Execution (the “Loan Assumption Approval Period”), then Purchaser
shall have the unilateral and unconditional right to extend the Loan Assumption
Approval Period by up to an additional ninety (90) days by delivering to Seller
written notice of such election before the expiration of said original 180-day
Loan Assumption Approval Period. If Lender has not approved the Loan Assumption
Request as of the expiration of the Loan Assumption Approval Period (as the same
may be extended by the terms of this Section), then Purchaser shall elect one of
the following: (1) to terminate the Purchase Agreement by delivering to Seller
written notice of termination within five (5) Business Days after the expiration
of the Loan Assumption Approval Period (as the same may be extended by the terms
of this Section), and upon such termination Escrow Agent shall refund $250,000
of the Deposit to Seller and the balance of the Deposit to Purchaser, whereupon
neither party shall have any liability or obligation to the other party than
those of the Purchase Agreement which expressly survive a termination hereof; or
(2) proceed with Closing, whereupon (A) the Loan Balance as of Closing will be
paid from the Purchase Price otherwise payable to the Sellers pursuant to this
Section 1.4, and the Facility shall be conveyed to Purchaser free and clear of
any mortgage debt, and (B) any prepayment premium or similar penalty or fee
related to the payment of the Loan Balance will be paid by Purchaser without
deducting the same from the amount due to the Seller. If Purchaser elects to
extend the Loan Assumption Approval Period as provided in this Section and
thereafter Purchaser fails to receive Lender’s approval of the Loan Assumption
Request, and if such failure is the result of Purchaser having not exercised
commercially reasonable efforts to obtain such approval, then Purchaser shall
not have the right to terminate the Purchase Agreement pursuant to subclause (1)
of the preceding sentence and instead shall be required to proceed pursuant to
subclause (2)




--------------------------------------------------------------------------------



of the preceding sentence. Purchaser shall be responsible for the payment of any
fees, costs or expenses related to the Loan Assumption without deducting the
same from the amount due to the Seller.


3.Conditions Precedent to Purchaser’s Obligation. Section 8.6 of the Purchase
Agreement states that, as a condition precedent to the obligation of Purchaser
to effect the transactions contemplated by the Purchase Agreement, the average
number of units/rooms occupied by Residents per day during the Test Period shall
not be less than ninety-two percent (92%). Notwithstanding the terms of said
Section, if Purchaser elects to extend the Loan Assumption Approval Period as
provided in Section 1.4(c) of the Purchase Agreement, then the Test Period for
determining this condition shall be October 1, 2014 through September 30,
2015.    


4.Other Amendments. Through their respective counsel, Seller and Purchaser have
agreed by exchange of email (a) to the form and substance of the Management
Services Agreement to be executed at Closing, and the operating and capital
budgets to be attached thereto, (b) to the form and substance of an Intellectual
Property License Agreement to be executed at Closing, and (c) for Seller to
cause the affiliated owner of a parcel located immediately adjacent to the Real
Property to deliver to Purchaser at Closing a perpetual, non-exclusive easement,
on customary and reasonable terms and conditions reasonably acceptable to
Purchaser, granting Purchaser and its tenants, guests and invitees the right to
utilize the parking areas on said parcel (which agreement will provide that the
cost of maintaining the parking area shall be shared by the parcel owner and
Purchaser. These agreements are hereby affirmed by Seller and Purchaser.


5.Full Force and Effect. Except as specifically provided herein, the Purchase
Agreement is unchanged and remains in full force and effect.


6.Counterparts; Facsimile Execution. This Amendment may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same agreement. This Amendment may be
executed and delivered via telephonic or electronic facsimile or PDF
transmission.


[Signatures on following page]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Sellers and Buyer have executed this Agreement effective as
of the day and year first set forth above.


“SELLERS”
CABA SH INVESTORS, LLC, a Virginia limited liability company


By: Smith/Packett Med-Com, LLC,
Its Manager




 
 
CABA OPERATIONS, LLC, a Virginia limited liability company


By: Smith/Packett Med-Com, LLC,
Its Manager


By:
/s/ HUNTER D. SMITH
 
By:
/s/ HUNTER D. SMITH
Name:
Hunter D. Smith
 
Name:
Hunter D. Smith
Title:
Vice Chairman Manager
 
Title:
Vice Chairman Manager



[Signatures continue on following page]




--------------------------------------------------------------------------------







 
“BUYER”
GAHC3 CHORUS SENIOR HOUSING PORTFOLIO, LLC, a Delaware limited liability company


By: Griffin-American Healthcare REIT III Holdings, LP, its Sole Member


By: Griffin-American Healthcare REIT III, Inc., its General Partner




 
By:
/s/ DANNY PROSKY
 
Name:
Danny Prosky
 
Title:
President and Chief Operating Officer
 







